 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JAY A. GREEK,                                    No. 2:20-cv-00278-KJM-KJN PS

12                        Plaintiff,                      ORDER GRANTING IFP REQUEST AND
                                                          DIRECTING SERVICE
13            v.
                                                          (ECF Nos. 2, 3)
14       COMMISSIONER OF THE INTERNAL
         REVENUE,
15
                          Defendant.
16

17

18           Plaintiff, who proceeds in this action without counsel, has requested leave to proceed in

19   forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.)1 Plaintiff’s application in support of

20   his request to proceed in forma pauperis makes the showing required by 28 U.S.C. § 1915.

21   Accordingly, the court grants plaintiff’s request to proceed in forma pauperis.

22           The determination that a plaintiff may proceed in forma pauperis does not complete the

23   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

24   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

25   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

26   an immune defendant.

27
     1
      This case proceeds before the undersigned pursuant to E.D. Cal. L.R. 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                     1
 1          In this case, plaintiff alleges that defendant violated the Privacy Act and improperly

 2   garnished his pay. (See generally ECF No. 1.) Plaintiff also appears to allege certain procedural

 3   requirements were not followed and that defendant inappropriately determined certain income

 4   was taxable. (See id. at 7.)

 5          Based on the limited record before the court, the undersigned cannot conclude that

 6   plaintiff’s action is frivolous, that the complaint fails to state a claim upon which relief can be

 7   granted, or that plaintiff seeks monetary relief from an immune defendant. The court reserves

 8   decision as to plaintiff’s claims until the record is sufficiently developed, and this order does not

 9   preclude defendant from challenging plaintiff’s complaint through a timely motion pursuant to

10   Federal Rule of Civil Procedure 12 or other appropriate method of challenging plaintiff’s

11   pleading. Accordingly, the court orders service of the complaint on defendant.

12          Additionally, plaintiff has filed a motion seeking permission to electronically file in this

13   matter. Generally, “any person appearing pro se may not utilize electronic filing except with the

14   permission of the assigned Judge or Magistrate Judge.” E.D. Cal. L.R. 133(b)(2) (emphasis in

15   original). The court finds no reason in the present case to deviate from this general rule. At the

16   current stage of litigation, plaintiff’s motion (ECF No. 3) is therefore DENIED.

17          For the foregoing reasons, IT IS HEREBY ORDERED that:

18          1.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is GRANTED;

19          2.      Service of the complaint is appropriate for defendant Commissioner of the Internal

20                  Revenue;
21          3.      The Clerk of Court is directed to issue forthwith all process pursuant to Federal

22                  Rule of Civil Procedure 4;

23          4.      The Clerk of Court shall send plaintiff one USM-285 form, one summons, this

24                  court’s scheduling order, and the forms providing notice of the magistrate judge’s

25                  availability to exercise jurisdiction for all purposes.

26          5.      Plaintiff is advised that to effectuate service, the U.S. Marshal will require:
27                  a. One completed summons;

28                  b. One completed USM-285 form for each defendant to be served;
                                                         2
 1                           c. A copy of the complaint for each defendant to be served, with an extra copy

 2                              for the U.S. Marshal; and

 3                           d. A copy of this court’s scheduling order and related documents for each

 4                              defendant to be served.

 5             6.            Plaintiff shall supply the U.S. Marshal, within 30 days from the date this order is

 6                           filed, with all information needed by the U.S. Marshal to effectuate service of

 7                           process, and shall, within 10 days thereafter, file a statement with the court that

 8                           such documents have been submitted to the U.S. Marshal;

 9             7.            The U.S. Marshal shall serve process, with copies of this court’s scheduling order

10                           and related documents, within 90 days of receipt of the required information from

11                           plaintiff, without prepayment of costs;

12             8.            If defendant waives service, defendant is required to return the signed waiver to

13                           the U.S. Marshal. The filing of an answer or a responsive motion does not relieve

14                           defendant of this requirement, and the failure to return the signed waiver may

15                           subject defendant to an order to pay the costs of service by the U.S. Marshal; and

16             9.            Failure to comply with this order may result in any appropriate sanctions,

17                           including monetary sanctions and/or dismissal of the action pursuant to Federal

18                           Rule of Civil Procedure 41(b).

19             10.           Plaintiff’s motion to electronically file (ECF No. 3) is DENIED.

20
21             IT IS SO ORDERED.

22   Dated: March 24, 2020

23

24
     Greek.278.ifp & serve
25

26
27

28
                                                                 3
